     2:18-cv-03326-RMG          Date Filed 03/19/20      Entry Number 368         Page 1 of 9




                            UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION


 SOUTH CAROLINA COASTAL                        )
                                                   Civ. No. 2:18-cv-3326-RMG
 CONSERVATION LEAGUE, et al.,                  )
                                               )
                                                   (Consolidated with 2:18-cv-3327-RMG)
                Plaintiffs,                    )
                                               )
                                                   FEDERAL DEFENDANTS’ REPORT ON
                        v.                     )
                                                   COURT-ORDERED CONSULTATION
                                               )
                                                   WITH THE PARTIES AND REPLY IN
 WILBUR ROSS, in his official capacity         )
                                                   SUPPORT OF MOTION FOR ENTRY OF
 as the Secretary of Commerce, et al.,         )
                                                   A RULE 502(D) ORDER
                                               )
                Defendants.                    )
                                               )

       Federal Defendants moved for entry of a Rule 502(d) order to define the scope of the

parties’ obligations with respect to privileged materials and establish certainty and predictability

by setting out a process that would significantly reduce disputes about waiver of the attorney-

client and attorney work product privilege. This is consistent with Rule 502’s general purpose to

resolve efficiently and economically disputes about inadvertent disclosure. See Federal Rule of

Evidence 502, Adv. Committee Notes, Statement of Congressional Intent Regarding Rule 502 of

the Federal Rules of Evidence. As set forth below, instead of undercutting Federal Defendants’

motion, Plaintiffs’ wholesale rejection of Federal Defendants’ proposal actually illuminates why

a Rule 502(d) order is both reasonable and necessary. Before presenting their arguments in

reply, Federal Defendants first provide a report on the consultation with the other parties that

occurred via teleconference on March 17, 2020 as directed by this Court’s March 16, 2020

Order. ECF 365.




                                                   1
      2:18-cv-03326-RMG         Date Filed 03/19/20      Entry Number 368        Page 2 of 9




I. The District Of South Carolina’s March 16, 2020 Standing Order Applies To This Case.

       Following entry of the Court’s March 16, 2020 Order, the District of South Carolina

entered a Standing Order later that evening. Exhibit A. In light of the spread of the Coronavirus

Disease 2019 and the declaration of a national public health emergency, the Standing Order

recognizes the Center for Disease Control and Prevention’s (“CDC”) recommended precautions

for reducing exposure to the disease. Id. Accordingly, the Standing Order extends by 21 days all

deadlines in all civil cases, whether set by court or by the Rules of Civil Procedure or Local

Rules. Id. By its terms, the Standing Order applies to the March 31 deadline set by the Court in

this case. ECF 359. As directed by the Court’s March 16, 2020 Order, ECF 365, the parties

consulted by telephone on March 17. All parties agree that the District of South Carolina’s

Standing Order applies to extend the March 31 deadline until April 21, 2020. Moreover, as

outlined during the parties’ telephone consultation, Federal Defendants are working to identify

options for electronic transfer of the documents that will comprise the court-ordered

supplemental administrative record to the parties in light of the CDC’s direction to maintain

social distancing, particularly among employees of Federal Defendants who would normally

handle such a production. Counsel for Federal Defendants will be coordinating on this subject

with Federal Defendants, and then with the other parties, in the coming days.

II.    A Rule 502(d) Order Is Both Reasonable And Necessary.

       Notwithstanding the parties’ agreement regarding the impact of the District of South

Carolina’s Standing Order, Federal Defendants maintain their request for entry of a Rule 502(d)

order. At the outset, Plaintiffs nowhere dispute the Court’s inherent authority to enter an order

under Rule 502(d). The proposed order provides that the attorney-client privilege or work

product privilege is not waived by disclosure connected with the litigation pending before the




                                                 2
     2:18-cv-03326-RMG          Date Filed 03/19/20      Entry Number 368        Page 3 of 9




Court, in which event the disclosure is not also a waiver in any other federal or state proceeding.

ECF 362 ¶ 5 (citing Fed. R. Evid. 502(d)). Such orders may be entered on a motion of one or

more parties (such as the motion filed by Federal Defendants), or on the Court’s own motion.

See Federal Rule of Evidence 502, Adv. Committee Notes, Statement of Congressional Intent

Regarding Rule 502 of the Federal Rules of Evidence. Indeed, the Sedona Conference endorses

adoption of a Rule 502(d) order as a “best practice.” See The Sedona Conference, The Sedona

Principles, Third Edition: Best Practices, Recommendations & Principles for Addressing

Electronic Document Production A Project of the Sedona Conference Working Group on

Electronic Document Retention and Production, 19 Sedona Conf. J. 1, 150 (2018); see also The

Sedona Conference Commentary on Protection of Privileged ESI, 17 Sedona Conf. J. 95, 104

(2016) (encouraging adoption of a Rule 502(d) in every complex civil case).

       Left unable to dispute the Court’s authority, Environmental Plaintiffs instead offer two

reasons why the Court should not grant Federal Defendants’ motion. First, they state that there is

no basis for deeming all disclosures to be inadvertent, and state that Federal Defendants “should

already have in place a process for screening” the documents that are being reviewed for

inclusion in the court-ordered supplement to the administrative record. ECF 364 at 2-3; see also

ECF 367 at 1. This argument, however, misses the point. See, e.g., ECF 354 at 2. The parties

fundamentally disagreed about the contents of the administrative record. That disagreement was

reflected in a motion that was fully briefed and resolved by the Court. ECF 347, 350, 352. As

stated in Federal Defendants’ Motion for Extension of Time, ECF 353, we decline to re-hash the

arguments expressed in our prior briefing, and maintain our view that Federal Defendants’ work

to compile the administrative record was appropriate and supported by precedent. See generally

ECF 350 (Federal Defendants’ Opposition to Plaintiffs’ Motion to Complete the Administrative




                                                 3
     2:18-cv-03326-RMG         Date Filed 03/19/20      Entry Number 368         Page 4 of 9




Record). Notwithstanding Federal Defendants’ work to comply with the Court’s January 6, 2020

Order, the Federal Rules of Evidence allow the Court to grant the express relief sought in Federal

Defendants’ motion. Such relief is particularly appropriate in this case, where it is undisputed

that complying with the Court’s January 6, 2020 Order entails reviewing a substantial volume of

records and the proposed order will establish the parties’ obligations regarding privileged

documents and a process for addressing inadvertent disclosures. 1 Indeed, at least one district

court within the Fourth Circuit has entered a Rule 502(d) order over another party’s objection as

a safeguard against waiver, even where the requesting party was making some efforts at “due

diligence” to avoid inadvertent disclosures. E.g., Good v. American Water Works Co., Case No.

2:14-01374, 2014 WL 5486827, at *2 (S.D. W.Va. Oct. 29, 2014). Finally, in response to the

Court’s inquiry, Federal Defendants have committed additional resources to their ongoing work

to comply with the Court’s January 6, 2020 Order and, in the attached declaration, provide an

estimate of the number of documents under review. Exhibit B (Declaration of Adam Issenberg).

       Second, Environmental Plaintiffs contend that the proposed order prejudices their

anticipated motion for summary judgment. ECF 364 at 3. Specifically, they claim that the

proposed order “would extend indefinitely the period in which the government could raise claims

of privilege[,]” thereby risking a scenario in which Federal Defendants could seek to claw back

an inadvertently disclosed document “[i]n the midst of Plaintiffs’ summary judgment briefing.”

Id. at 3, 4. But this complaint about the need for certainty conceivably could be made about any

Rule 502(d) order. And the proposed order demonstrates otherwise, as it would impose



1
   Plaintiffs dispute that Federal Defendants’ ongoing work to comply with the Courts’ January
6, 2020 order is truncated or expedited. ECF 364 at 3. But this argument addresses only the
review process and not the efficiencies achieved by establishing a process for resolving disputes
regarding inadvertent disclosures.



                                                 4
     2:18-cv-03326-RMG          Date Filed 03/19/20      Entry Number 368         Page 5 of 9




obligations equally: on Federal Defendants to identify documents provided in their court-

ordered supplement to the administrative record over which they wish to make a claim of

privilege, and on the other parties to make notifications when they have identified a document

that may be subject to another party’s claim of privilege. ECF 362-1 ¶ 5. There is no basis for

Plaintiffs’ argument that the proposed order would allow Federal Defendants to delay an

assertion of privilege until “the eve of Plaintiffs’ [summary judgment] filing,” ECF 364 at 4, nor

is there any incentive for Federal Defendants to do so. Moreover, Plaintiffs can assist in

avoiding such delays through their own compliance, because the proposed order would require

Plaintiffs and Federal Defendants to notify each other should they identify such documents.

Nevertheless, if Plaintiffs are concerned that the timeframe for Federal Defendants to notify the

other parties that the supplement to the administrative record contained an inadvertently

disclosed document is too long, then there certainly are ways to work around that issue, by either

shortening the timeframe to 7 days from 14 days, or establishing a cut-off for making such

claims in advance of summary judgment briefing. 2

       Environmental Plaintiffs’ argument regarding potential prejudice seems to suggest their

focus lies elsewhere, in that they want to avoid “unfairly hampering Plaintiffs’ ability to argue in

favor of waiver regardless of the circumstances.” ECF 364 at 4. Through this statement,

Environmental Plaintiffs indicate that they would prefer a course of action through which they

would dispute that any disclosure was inadvertent, resist any efforts by Federal Defendants to

claw back documents, and engage in motion practice regarding waiver. See id. This argument,

however, underscores why a Rule 502(d) order is both necessary and appropriate: the proposed


2
  Plaintiffs offered no indication during the conferral process that they had any specific concern
with the reasonableness of the proposed timeframes, nor did they offer anything other than
general opposition to Federal Defendants’ request. See ECF 362-1 at 2.


                                                 5
     2:18-cv-03326-RMG          Date Filed 03/19/20      Entry Number 368         Page 6 of 9




order will significantly reduce disputes over waiver through inadvertent disclosure. The

proposed order clearly defines the parties’ obligations with respect to documents that may be

inadvertently disclosed and outlines a process designed to reduce disputes. 3 The path that

Plaintiffs appear to prefer, on the other hand, would only serve to inject uncertainty into the

process, and delay (not expedite) merits briefing, contrary to the express purpose of Rule 502. 4

See Federal Rule of Evidence 502, Adv. Committee Notes, Statement of Congressional Intent

Regarding Rule 502 of the Federal Rules of Evidence. Commentators have noted that there is

“inherent variability in a factor-based reasonableness standard, [such that] parties can never be

completely certain that any given privilege review procedure will be reasonable.” E. Buffmire,

The (Unappreciated) Multidimensional Benefits of Rule 502(d): Why and How Litigants Should

Better Utilize the New Federal Rule of Evidence, 79 Tenn. L. Rev. 141, 144 (2011-2012).

Relying on Rule 502(d), however “establishes a bright line for those litigating parties who

invoke its protection” and “eliminate[s] the default reasonableness analysis of subsection (b),

thereby providing certainty.” Id. at 144-45. By its own terms, the proposed order would largely


3
   The proposed order is not a guarantee to eliminate disputes; however, by including procedures
to be followed in the event a party wishes to dispute a claim of privilege, it preserves a party’s
ability to do so. See ECF 362-1 ¶ 8.
4
   Plaintiffs also argue against the proposed order because it would “automatically” deem as
inadvertent Federal Defendants’ inclusion of a privileged document in the supplemental
administrative record, regardless of the circumstances. ECF 364 at 2. Plaintiffs urge instead that
“such circumstances are normally a factor in determining whether a disclosure is inadvertent or
constitutes a waiver.” Id. But this argument misses the point: the objective is to avoid the
protracted motion practice evidenced by the cases Plaintiffs cite, in which those parties quarreled
over the circumstances of the disclosure and whether or not any such disclosure was actually
inadvertent, or the disclosing party took reasonable steps. See, e.g., Adelman v. Coastal Select
Ins. Co., 2019 WL 465600, at *4 (D.S.C. Feb. 6, 2019) (considering steps taken by parties to
evaluate whether disclosure was inadvertent); Francisco v. Verizon South, Inc., 756 F. Supp. 2d
705, 718-20 (E.D. Va. 2010) (evaluating whether defendant “accidentally include[d] a single
document, known to be privileged, in a large collection of otherwise non-privileged documents).
The other cases on which they rely are of little utility, as they were decided before the recent
amendments to Fed. R. Evid. 502(d). See ECF 364 at 2.


                                                 6
     2:18-cv-03326-RMG           Date Filed 03/19/20       Entry Number 368         Page 7 of 9




eliminate the need to engage in reasonableness determinations, thus reducing the risk that the

parties will engage in protracted litigation about side issues, rather than the merits. It is this

approach, and not Plaintiffs’, that will establish the “bright line” to ensure a just, speedy, and

inexpensive resolution of this case. Id. at 144; see Fed. R. Civ. P. 1.

        Finally, in support of their argument that the Court should not enter the proposed order,

Environmental Plaintiffs state that they and their counsel “will abide by their obligations under

the Federal Rules of Evidence and Civil Procedure and applicable professional ethics rules.”

ECF 364 at 1. This argument misses the mark. If compliance with the federal rules and ethics

rules were sufficient, then Rule 502(d) would be rendered unnecessary. Yet, Rule 502(d) exists,

authorizing entry of an order in the form proposed by Federal Defendants, in order to provide

certainty and predictability. 5 The Municipality Plaintiffs’ argument that the Court’s January 6,

2020 Order only requires Federal Defendants to provide documents “containing factual

information relied on or considered” in reaching its decisions at issue here and documents and

information “shared or received between agencies or with non-agency third-parties that were

considered,” is similarly misplaced. ECF 367 at 1. The proposed order seeks to address the

potential inadvertent disclosure of documents, which could occur in light of the circumstances

outlined in Federal Defendants’ motion, ECF 362 ¶ 3, and to protect from assertions of waiver of

attorney-client and work product privilege should Federal Defendants’ court-ordered supplement

include a document that they never meant to disclose in the first place.




5
  The proposed order expressly states that it does not override any attorney’s ethical
responsibilities to refrain from examining or disclosing materials that the attorney knows or
reasonably should know to be privileged, and to inform the disclosing party that such materials
have been produced. ECF 362-1 ¶ 10.


                                                   7
     2:18-cv-03326-RMG          Date Filed 03/19/20      Entry Number 368       Page 8 of 9




       In light of the foregoing, Federal Defendants request that this Court grant their motion for

entry of a Rule 502(d) order.

       Respectfully submitted this 19th day of March, 2020.

                                                    JEAN E. WILLIAMS
                                                    Deputy Assistant Attorney General
                                                    Environment & Natural Resources Division
                                                    SETH M. BARSKY, Chief
                                                    MEREDITH L. FLAX, Assistant Chief

                                                    By: /s/ Alison C. Finnegan
                                                    ALISON C. FINNEGAN, Trial Attorney
                                                    United States Department of Justice
                                                    Environment & Natural Resources Division
                                                    Wildlife & Marine Resources Section
                                                    Ben Franklin Station, P.O. Box 7611
                                                    Washington, D.C. 20044-7611
                                                    Tel: (202) 305-0500; Fax: (202) 305-0275
                                                    Email: alison.c.finnegan@usdoj.gov


                                                    PRERAK SHAH
                                                    Acting Deputy Assistant Attorney General
                                                    LISA RUSSELL, Chief
                                                    GUILLERMO MONTERO, Assistant Chief

                                                    /s/ Marissa A. Piropato
                                                    MARISSA A. PIROPATO
                                                    Sr. Trial Attorney, MA Bar No. 651630
                                                    United States Department of Justice
                                                    Environment & Natural Resources Division
                                                    Natural Resources Section
                                                    Ben Franklin Station, P.O. Box 7611
                                                    Washington, D.C. 20044-7611
                                                    Tel: (202) 305-0470; Fax: (202) 305-0506
                                                    Email: marissa.piropato@usdoj.gov

                                                    Counsel for Federal Defendants




                                                8
     2:18-cv-03326-RMG          Date Filed 03/19/20       Entry Number 368         Page 9 of 9




                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 19, 2020, I electronically filed the foregoing Federal

Defendants’ Report on Court-Ordered Consultation with the Parties and Reply in Support of

Motion for Entry of a Rule 502(d) Order with the Clerk of Court using the CM/ECF system,

which will send electronic notification of such filing to all counsel of record.

                                                         /s/ Alison C. Finnegan
